Citation Nr: 0710077	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  97-13 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to compensation for post-traumatic stress 
disorder (PTSD) under the provisions of 38 U.S.C.A. § 1151 
based on VA hospitalization.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and her son


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to May 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 RO decision.  In July 2001, the 
Board denied the claim.  In August 2004, the United States 
Court of Appeals for Veterans Claims (Court) affirmed the 
Board's decision.  However, in December 2005, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed and remanded the case to the Court.  In 
June 2006, the Court remanded the case to the Board.  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical facility in 
Albuquerque, New Mexico, in 1992.

2.  There is also evidence of hospitalization at this 
facility during 1993.

3.  The veteran's currently diagnosed PTSD has been 
attributed to a physical assault during VA hospitalization.


CONCLUSION OF LAW

The criteria for compensation for PTSD based on VA 
hospitalization are met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

In light of the favorable disposition in today's decision by 
the Board, the Board need not discuss any further VA's 
compliance with these duties to notify and assist this 
claimant.  The Board turns to the merits of the claim.

If a veteran suffers an injury or aggravation of an injury as 
a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service- 
connected.  38 U.S.C.A. § 1151. 

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed this claim prior to October 1997, 
and thus the old version of the law applies to this case.  
See VAOPGCPREC 40-97 (Dec. 31, 1997).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556, n.3 (1994) ("We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . . 
VA's action is not the cause of the disability in those 
situations.").

Thereafter, the Secretary of VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which 38 U.S.C.A. § 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which had been invalidated by the Supreme Court.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation shall be awarded in the 
same manner as if the disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  In determining 
if additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1) (1996).  Furthermore, benefits will not 
be payable for the continuance or natural progress of disease 
or injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2) (1996).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable absent proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c) 
(1996).

Previously, in July 2001, the Board denied the veteran's 
claim for service connection for PTSD under the provisions of 
38 U.S.C.A. § 1151 based on incident(s) that occurred during 
hospitalization at a VA medical center in Albuquerque, New 
Mexico, at some point in 1992.  Citing then-binding 
precedent, the Board had reasoned that the claimed incidents 
had been committed by another patient at that VA facility and 
were thus not subject to service connection under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  The Board had 
stated that there could be no compensation under these 
statutory provisions where a claimed disability is due to 
such intervening causes as a sexual assault or another 
intentional tort.  However, the Federal Circuit has held that 
an intervening cause "does not preclude liability where 
there exists a causal connection between the hospitalization 
and the injury" and that the older version of the statute 
(that is, 38 U.S.C.A. § 1151 (West 1991)) "allows for 
compensation anytime there has been an injury that results 
from hospitalization."  Jackson v. Nicholson, 433 F.3d 822, 
826 (Fed. Cir. 2005).  Consequently, applying the precedent 
from the Federal Circuit, the United States Court of Appeals 
for Veterans Claims remanded this case to the Board for 
readjudication.  

The record reflects private medical evidence of a diagnosis 
of PTSD.  In addition, a July 1993 non-VA progress note 
indicates that the veteran was exposed to a rather violent 
near-rape incident nearly two years earlier, and that it 
"seemed clear that the client suffers from PTSD due to the 
incident and others of a similar nature she has 
experienced."  

VA outpatient treatment records reflect that the veteran had 
been discharged in February 1992 from the VA medical center 
in Albuquerque, New Mexico.  They also reflect that, during 
this admission, the veteran had reported having been 
assaulted by another patient at that facility prior to 
discharge.  She also reported that she had developed a level 
of trust of this patient for whom most people (due to his 
anti-social personality and criminal history) would shy away 
from.

In subsequent statements and testimony, the veteran provided 
additional details regarding an initial verbal confrontation 
with her assailant at the Albuquerque VAMC on a Friday 
followed by physical confrontation two days later at the same 
facility.  She further provided the name of her assailant and 
noted that others at the facility were apparently assaulted 
during the process of his apprehension, and that he was 
ultimately successfully prosecuted for his actions.

On review of this evidence, the Board concludes that the 
veteran's account of her stressors during hospitalization at 
a VA medical facility is generally consistent and is very 
detailed.  The Board has no basis for questioning the 
veteran's credibility in this regard.  In sum, the Board 
accepts the veteran's account of her stressors.  

Moreover, the Board also concludes that there is medical 
evidence in the record of a relationship between her reported 
stressors and a diagnosis of PTSD.  Therefore, the Board 
concludes that in light of the Federal Circuit's precedent, 
compensation is warranted for this veteran's PTSD based on 
stressors involving another patient at a VA facility during a 
period of hospitalization for the veteran.  The Board has 
considered the "benefit-of-the-doubt" rule in granting this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).

The veteran has testified on two occasions that the assault 
at issue occurred in February 1993.  The Federal Circuit's 
decision stated that she was verbally and physically 
assaulted upon VA hospitalization after admission in February 
1993.  During the appellate proceedings considering this 
claim, the underlying contentions of the appellant were not 
directly or impliedly challenged.  The evidentiary burden 
upon claimants asserting PTSD based on personal assault may 
be met by indirect means.  Although the events pertinent to 
this appeal have not been incontrovertibly documented, it 
would appear impractical, if not utterly futile, at this 
juncture to launch an effort to achieve an unblemished 
record.
ORDER

Entitlement to compensation for PTSD under the provisions of 
38 U.S.C.A. § 1151 based on VA hospitalization is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


